Title: From George Washington to David Stuart, 5 May 1787
From: Washington, George
To: Stuart, David

 

Dear Sir,
Mount Vernon May 5th 1787.

I have received your favor of the 30th and thank you for the ennumerations contained in it. They are all clear and selfevidt and in some instances may be enlarged. Did you communicate the Plan to Colonels Fitzgerald and Hooe? And how far did you give either, or both, reason to believe they would be recommended to Mr Jefferson? (to whom I shall write as soon as I get to Philada). I wish to be fully informed of this that I may govern myself accordingly.
On Monday after an early dinner, or on Tuesday Morning, I shall (my rheumatic complaint having got better) commence my Journey (I believe by the way of Annapolis) to Philadelphia. It would therefore suit me very well to receive the Sum mentioned when you were here last, at that place; and probably, as you are going to Richmond, it may be so ordered. Alexanders Bills on Mr Morris would answer well—doubtfull Bills, or Bills which would be accompanied with delay, would by no means suit me, because the money would be applied 1st towards paying a debt there—and 2d in the purchase of some Goods for the family, if I can get them cheap there. If I can render you, or Mrs Stuart any services while there I shall be happy in the execution of your commands—With compliments & good wishes for the family I am—Dear Sir Yr Obedt & Affecte Ser.

Go: Washington

